                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEPHEN HURLEY,                                             CIVIL ACTION
 MICHAEL WOOD,
 RANDY CURRIE,
 FRANCIS TALORICCO, JR., and
 RENEE DOUGHERTY,
                Plaintiffs,                                  NO. 18-5320

                v.

 BMW OF NORTH AMERICA, LLC,
               Defendant.

                                           ORDER

       AND NOW, this 2nd day of April, 2020, upon consideration of defendant’s Motion to

Dismiss First Amended Complaint and/or in the Alternative, to Sever (Document No. 14, filed

March 6, 2019), plaintiffs’ Opposition to BMW of North America, LLC’s Motion to Dismiss

and/or to Sever (Document No. 19, filed April 3, 2019), defendant’s Brief in Reply to Plaintiffs’

Opposition to Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint Pursuant to

Fed. R. Civ. Pro. 12(b)(1) and (6) and/or to Sever (Document No. 22, filed April 17, 2019), and

the related filings of the parties, for the reasons stated in the Memorandum dated April 2, 2020,

IT IS ORDERED that defendant’s Motion to Dismiss is GRANTED IN PART and DENIED

IN PART, as follows:

       1.      That part of defendant’s Motion to Dismiss seeking dismissal of plaintiffs’ claims

for lack of standing and absence of subject matter jurisdiction is DENIED WITHOUT

PREJUDICE to defendant’s right to raise those issues after completion of discovery by motion

for summary judgment and/or at trial if warranted by the facts and applicable law as set forth in

the accompanying Memorandum dated April 2, 2020.

       2.      That part of defendant’s Motion to Dismiss seeking dismissal of plaintiffs’ claims

under the Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Pa. Cons. Stat.
§ 201-1 et seq. in Count IV of the First Amended Complaint is GRANTED and all such claims

are DISMISSED WITH PREJUDICE.

       3.      That part of defendant’s Motion to Dismiss seeking dismissal of plaintiffs’

express warranty claims under state law and the Magnuson-Moss Warranty Act, 15 U.S.C.

§2301, et seq. in Counts I and II of the First Amended Complaint is DENIED WITHOUT

PREJUDICE to defendant’s right to raise that issue after completion of discovery by motion for

summary judgment and/or at trial if warranted by the facts and applicable law as set forth in the

accompanying Memorandum dated April 2, 2020.

       4.      That part of defendant’s Motion to Dismiss seeking dismissal of plaintiffs’

implied warranty claims under state law and the Magnuson-Moss Warranty Act, 15 U.S.C.

§2301, et seq. in Counts I and III of the First Amended Complaint is GRANTED and all such

claims are DISMISSED WITHOUT PREJUDICE to plaintiffs’ right to file a second amended

complaint within fifteen (15) days asserting those claims if warranted by the facts and applicable

law as set forth in the accompanying Memorandum dated April 2, 2020.

       5.      That part of defendant’s Motion to Dismiss seeking severance of plaintiffs’ claims

is DENIED.

       6.      Defendant’s Motion to Dismiss is DENIED in all other respects.

       IT IS FURTHER ORDERED that a Preliminary Pretrial Conference will be scheduled

in due course. Discovery may proceed in the interim.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                2
